DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 27 October 2022 in which claim 1 was amended to change the scope and breadth of the claims.
	Claims 1-20 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Rejections
Applicant’s amendment, filed 27 October 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. § 112, second paragraph, for indefiniteness, has been fully considered and is persuasive because the term “preventing” has been deleted from claim 1. The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 
Claim 1-13 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hadithi (World J Gastroenterol, 2009, vol. 15, no. 8, pp. 955-960, cited in previous Office Action) in view of Hernandez et al. (Small Intestine, 2006, vol. 8, pp. 383-389, cited in previous Office Action), Valayer et al. (WO 2011/042701, cited in previous Office Action), and further in view of Hendrix (US 2008/0206360, cited in previous Office Action).
Hadithi et al. teach treating a patient population diagnosed with celiac disease, who also carried either HLA-DQ2 (encoded by DQA1*0501 and DQB1*02) or HLA-DQ8 (encoded by DQA*0301 and DQB1*0302 alleles) or both (p.956, Materials and Methods). Hadithi et al. also teach these patients were evaluated at least 12 mo after commencing a gluten-free diet. Hadithi et al. teach administering vitamin supplements containing 1-6 mg vitamin B6, 100-400 µg folate and 0.5-18 µg vitamin B12 (p.956). Hadithi et al. found 50% of the patients evaluated with celiac disease carried the C677T polymorphism of 5,10-methylenetetrahydrofolate reductase (MTHFR) (abstract; p.957, Results, fourth paragraph). Hadithi et al. found patients with celiac disease had high levels of total plasma homocysteine (tHcy), (p.957, Results, fifth para). Hadithi et al. teach patients with celiac disease and taking the vitamin B supplementation had lower levels of tHcy compared to patients with celiac disease and not taking the supplement (p.957, Discussion, first and second para). Hadithi et al. teach B-vitamin supplements can normalize B6, folate, B12 status and tHcy levels even if villous atrophy persists. Hadithi et al. teach celiac disease confers an increased risk of vascular complications; hepatic vein obstruction has been reported in children (p.958, left col.). Hadithi et al. points to various studies which found gluten-free diet/gluten exclusion improved folate levels and normalized homocysteine levels (p.958).
While Hadithi et al. teach administering folic acid and vitamin B12 to patients with celiac disease, Hadithi et al. do not expressly disclose the amounts in present claim 1.
Hernandez et al. teach celiac disease is an autoimmune disease, caused by gluten intolerance, and is accompanied with multiple symptoms (abstract). Hernandez et al. teach symptoms include neurologic disorders. Hernandez et al. teach headaches, migraines and depression as common forms of neurological symptoms (table 1). Hernandez et al. found patients with celiac disease with headaches had significant improvement with a gluten-free diet (p.385, Headache). Hernandez et al. also teach celiac disease is associated with hypocholesterolemia, especially low high-density lipoprotein (p.386, Blood test abnormalities). Hernandez et al. teach patients had significantly low HDL cholesterol is improved by a gluten-free diet. 
Valayer teaches a method of preventing or treating migraines, the method comprising administering to a patient in need a prophylactically or therapeutically effective amount of a dietary supplement comprising methylcobalamin (i.e. methyl-B12) and L-methylfolate (claim 35). Valayer teaches the prevention or treatment reduces the frequency and/or intensity of the migraine (i.e. improving one or more disease states), (claim 33). Valayer teaches the composition can reduce the risk of long-term side effects and can help patients with cardiovascular disease and diabetic patients (p.9-10, bridging paragraph). Valayer teaches the composition can be used to prevent or treat migraine in children (p.5, lines 10-30, particularly lines 28-30).
Valayer et al. expressly teach using L-methylfolate instead of folic acid for migraine sufferers (p.26-27, bridging paragraph). Valayer et al. teach L-methylfolate is non-toxic and is a better form for use in migraine prevention than folic acid because it has higher bioavailability, can cross the blood brain barrier at 7 times higher concentrations than folic acid, and is the only form of folate that can cross the blood brain barrier (p.26-27, bridging paragraph). Valayer et al. also teach folic acid blocks the transport of the active methylfolate to the brain (p.27, lines 1-6).
Valayer teaches administering 0.5 to 0.8 mg L-methylfolate per day (claims 35 and 3). Valayer teaches L-methylfolate can be administered in doses up to 50 mg per day (p.27, lines 20-24). Valayer teaches administering 0.01 to 1.0 mg methyl-B12 per day (claims 35 and 2). Valayer et al. teach further administering vitamin B6 (p.23-25). Valayer et al. teach the active agents can be in the form of a liquid (p.32, lines 11-12).  Valayer et al. teach only high doses of folic acid of 3 mg together with B12 have been used to prevent migraine to lower homocysteine levels, wherein the preferred dose of folate for the treatment of migraines has been 1-5 mg (p.26, lines 9-16). Valayer teaches treating migraine in patients including those who are deficient in cofactors and enzymes due to genetic mutations (p.9, lines 8-13). Valayer et al. teach subjects having MTHFR C677T polymorphism are associated with having migraines, most likely because they are unable to convert folic acid to its active form, which in turn results in an increase in homocysteine (p.27).
Hendrix teaches a method of inhibiting, treating or reducing the severity of frequency of headaches comprising providing a daily dose of about 1 mg to about 5 mg folate and about 1 mg vitamin B12 (claim 15). Hendrix teaches methyl-B12 (paragraph [0018]) as a form of vitamin B12. Hendrix teaches administering high doses of folate to increase serum levels of folate, wherein the increased folate levels in the body treats headaches and migraines (paragraph [0012]. Hendrix teaches folate includes folic acid, folinic acid (i.e. 5-formyltetrahydrofolate), 5-methyl tetrahydrofolate and tetrahydrofolate (paragraph [0002]). Hendrix teaches folate has been prescribed as a nutritional supplement for many medical conditions including rheumatoid arthritis (i.e. an autoimmune disease) (para [0008]). In particular, Hendrix suggest patients having RA and having elevated homocysteine levels would benefit from folate supplements. 
It would have been obvious at the time the invention was made to treat a subject having celiac disease (gluten intolerance/disease associated with one or more HLA-DQ gene alleles) and suffering from migraines, by administering to the individual a composition comprising 1-10 mg L-methylfolate and about 1 mg methyl-B12 per day.
Starting from Hadithi et al., the skilled artisan would have known that patients suffering from celiac disease also had high levels of tHcy, which could be treated with supplementation of a vitamin B complex of vitamin B6, folic acid and vitamin B12. Hendrix similarly teaches using folate supplements for patients with an autoimmune disease and having elevated homocysteine levels. The skilled artisan would have looked to the teachings of Valayer et al. because they discuss optimal vitamin B dosages for lowering elevated tHcy. Specifically, Valayer et al. teach only high doses of folic acid of 3 mg together with B12 have been found to lower tHcy. Additionally, a 1-5 mg preferred folate dose was effective in treating migraines in subjects having the same genetic MTHFR variation as the celiac patients in Hadithi et al. 
The skilled artisan would have been further motivated to utilize these dosages to treat patients with celiac disease because Hernandez et al. inform the ordinary artisan that headaches/migraines are known neurological symptoms of celiac disease. Thus, the patients of Valayer et al. suffer from the same genetic condition, and suffer from neurological symptoms present in sufferers of celiac disease. 
The ordinary artisan would have particularly been motivated to treat the patients of Hadithi with L-methylfolate because the MTHFR variation prevents them from converting folic acid to its active form, L-methylfolate. In addition, L-methylfolate is non-toxic and is a better form for use in migraine prevention than folic acid because it has higher bioavailability and can cross the blood brain barrier at 7 times higher concentrations than folic acid.  Thus, administering L-methylfolate ensures they receive the necessary form of folic acid.  
Like Valayer, Hendrix teaches administering 1mg or 5 mg  folate in combination with 1 mg vitamin B12 for treating headaches and migraines. Like Valayer et al., Hendrix teaches administering folate, wherein folate includes “downstream folate compounds” including 5-formiminotetrahydrofolate, 5-methyltetrahydrofolate and tetrahydrofolate. In optimizing the dosage of L-methylfolate, one having ordinary skill in the art would have also been motivated to administer 1-5 mg of L-methylfolate, and up to 50 mg plus 1 mg vitamin B12 with a reasonable expectation of success because these vitamin B dosages lowered tHcy levels and treated headaches/migraines, in patients with or without the MTHFR variation. Furthermore, Hadithi et al. found B-vitamin supplements normalized B6, folate, B12 status and tHcy levels in patients with celiac disease.
The amount of vitamin B12 taught by Valayer et al. and Hendrix, i.e. 1 mg, lies in the ranges presently claimed, wherein Hendrix teaches B12 includes methyl-B12.  See MPEP 2144.05, section I “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”.
The ordinary artisan would have been motivated to reduce or avoid the subject’s dietary intake of folic acid and fortified foods, especially in individuals having a metabolic disorder of the folate cycle to reduce the circulating level of unmetabolized folic acid because Valayer teaches preferentially administering L-methylfolate as the form of folic acid to migraine suffers not able to convert folic acid to its active form; L-methylfolate is the only form that can cross the blood brain barrier, whereas folic acid blocks the transport of the active methylfolate to the brain; and unmetabolized folic acid is associated with reduced natural kill cell cytotoxicity, whereas L-methylfolate is not. 
While Valayer does not expressly state “reducing the subject’s dietary intake of folic acid from dietary supplements and/or folic acid fortified foods by 1-4 mg per day”, Valayer does teach replacing 1-5 mg folic acid with L-methylfolate (wherein Valayer expressly teaches L-methylfolate is the preferred form of folic acid). Furthermore, Valayer et al. teach folic acid blocks the transport of the active methylfolate to the brain. Thus, one of ordinary skill in the art would have been motivated to reduce the intake of folic acid while administering L-methylfolate. The skilled artisan would have been motivated to reduce the intake of folic acid by the same amount of added L-methylfolate. As noted above, the ordinary artisan would have been motivated to administer 1-5 mg L-methylfolate, and concurrently reduce the amount of folic acid by the same amount. 
The recitation “wherein the method of administration is…a drink designed for diabetics” in instant claim 4 is broadly and reasonably interpreted as a liquid, which is taught by Valayer. 
The ordinary artisan would have been motivated to administer the composition to a human that is not folic acid deficient because Valayer teaches treating migraines due to a deficiency caused either by a genetic mutation or a lack of absorption. Thus, the patient populations do not necessarily include humans having a folic acid deficiency. 
One having ordinary skill in the art would have been motivated to administer a composition that is free of R-methylfolate because it is not the active form of the compound. Furthermore, none of the above references discloses administering R-methylfolate. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hadithi,  Hernandez et al., Valayer et al., and Hendrix as applied to claims 1-13 and 15-20 above, and further in view of Prakash et al. (Headache, 2009, vol. 49, pp.1214-1222, cited in IDS submitted 21 April 2021).
Hadithi et al. teach as discussed above. Hadithi et al. do not expressly disclose wherein the composition further comprises vitamin D3 (present claim 14). 
Hernandez et al., Valayer et al. and Hendrix et al. teach as discussed above.
Prakash et al. teach it has been reported by Thys Jacobs that migraine headaches were dramatically reduced in two patients supplemented with vitamin D (p.1217, second paragraph). Prakash et al. teach Wheeler found that 40% of migraine suffers were deficient in vitamin D (p.1217, second paragraph). Prakash et al. teach administering and treating headaches by administering a composition comprising vitamin D3 in five patients having a vitamin D deficiency (p.1217, table). 
It would have been obvious at the time the invention was made to treat a subject suffering from migraines by administering a composition comprising vitamin D3. 
The skilled artisan would have been motivated to administering a composition comprising vitamin D3 because Prakash et al. expressly teach at least two experiments including their own wherein supplemental vitamin D3 treated headaches and/or migraines in patients, including those with a vitamin D deficiency. Administering additional vitamins or cofactors is also taught by Valayer as a method for treating migraines and/or headaches.
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art.

Response to Arguments
Applicant's arguments filed 27 October 2022 have been fully considered but they are not persuasive. 
Applicant contends there is no teaching that lowering total homocysteine levels would ameliorate headache symptoms in patients with celiac disease. Thus, Applicant argues one having ordinary skill in the art would not have been motivated to target total homocysteine levels in patients suffering from headaches in celiac sufferers. 
The above arguments are not found persuasive because Hadithi already teaches supplementing celiac patients with vitamin B supplements including B6, folic acid and B12 normalized total homocysteine levels, regardless of headache symptoms. Thus, there was already motivation to treat patients with celiac disease with folic acid supplementation with a reasonable expectation of success. 
Furthemore, Hadith et al. recognize 50% of celiac subjects carried the C677T polymorphism of MTHFR. The prior art expressly teach it is advantageous to administer L-methylfolate as a folic acid substitute because it is significantly more bioavailable than folic acid itself, which is critical for patients who have the aforementioned polymorphism since they are unable to convert folic acid to the more biologically active L-methylfolate form. Thus, there was a strong motivation to administer L-methylfolate to patients with celiac disease regardless of headache symptoms. 
The prior art teach subjects suffering from celiac disease commonly suffer from headaches/migraines. The skilled artisan would have been motivated to treat a subject suffering from celiac disease and headaches/migraines because folates were effective in treating subjects suffering from migraines having the same genetic MTHFR variation as the celiac patients in Hadithi et al. Like Hadithi et al., folate administration was accompanied with lowered total homocysteine levels.  
It is not necessary for the prior art to expressly and knowingly target total homocysteine. Here, the targeted celiac patient population was already known to benefit from folate treatment, the targeted migraine patient population was also known to benefit from folate treatment, celiac patients commonly suffer from migraines and patient populations had the same genetic MTHFR variation. Thus, there is a reasonable expectation of success in treating a patient with celiac disease and migraines. 
For the above stated reasons, said claims are properly rejected under 35 U.S.C. 103(a).  Thus, the rejection is hereby maintained.

 Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759